UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB xANNUAL REPORT UNDER SECTION 10 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: June 30, 2007 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file # 000-29483 Pacific Sands, Inc. (Exact name of registrant) Nevada 88-0322882 (State of Incorporation) (I.R.S. Employer Id. No.) 1509 Rapids Drive, Racine, WI 53404 (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code (262) 619-3261 Securities registered under Section 12(b) of the Exchange Act: Common Stock Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes [ ] No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporation by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x State issuer’s revenues for fiscal year 2007: $596,774 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) As of October 11, 2007, the aggregate market value of common equity held by non-affiliates was $4,123,334. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. As of October 11, 2007 there were 34,361,124 shares outstanding. DOCUMENTS INCORPORATED BY REFERENCE Transitional Small Business Disclosure Format (Check one): Yes o; No x TABLE OF CONTENTS PART I Item 1. Description of Business. 3 Item 2. Description of Property. 9 Item 3. Legal Proceedings. 10 Item 4. Submission of Matters to a Vote of Security Holders. 10 PART II Item 5. Market for Common Equity and Related Stockholder Matters. 11 Item 6. Management s Discussion and Plan of Operation. 12 Item 7. Financial Statements. 16 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 34 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) 35 Item 10. Executive Compensation. 36 Item 11. Security Ownership of Certain Beneficial Owners and Management. 37 Item 12. Certain Relationships and Related Transactions. 37 Item 13. Exhibits. 37 Item 14. Principal Accountant Fees and Services. 37 Signatures 38 EX-31.1 (EXHIBIT 31.1) EX-31.2 (EXHIBIT 31.2) EX-32.1 (EXHIBIT 32.1) EX-32.2 (EXHIBIT 32.2) 2 Forward-Looking Statements. This Report contains forward-looking statements. All forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. Forward-looking statements usually contain the words "estimate," "anticipate," "believe," "expect," or similar expressions, and are subject to numerous known and unknown risks and uncertainties. In evaluating such statements, prospective investors should carefully review various risks and uncertainties identified in this Report, including the matters set forth under the captions "Risk Factors" and in the Company's other SEC filings. These risks and uncertainties could cause the Company's actual results to differ materially from those indicated in the forward-looking statements. The Company undertakes no obligation to update or publicly announce revisions to any forward-looking statements to reflect future events or developments. Although forward-looking statements in this Annual Report on Form 10-KSB reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties, and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the heading "Risks Factors" below, as well as those discussed elsewhere in this Annual Report on Form 10-KSB. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-KSB. We file reports with the Securities and Exchange Commission ("SEC"). We make available on our website at www.pacificsands.biz free of charge, our annual reports on Form 10-KSB, quarterly reports on Form 10-QSB, current reports on Form 8-K and amendments to those reports as soon as reasonably practicable after we electronically file such materials with or furnish them to the SEC. Our website address is www.pacificsands.biz. You can also read and copy any materials we file with the SEC at the SEC's Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Annual Report on Form 10-KSB. Readers are urged to review and consider carefully the various disclosures made throughout the entirety of this annual report, which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. Item 1. Description of Business. The Company: Pacific Sands, Inc. (the "Company" or "Pacific Sands") was incorporated in the State of Nevada on July 7, 1994. The Company's fiscal year ends June 30. The Company is a C-Corporation for federal income tax purposes. The Company does not have subsidiaries or affiliated entities. The Company also does business as "Natural Water Technologies" and “ecoONE.biz.” Pacific Sands develops, manufactures, markets and sells a range of non-toxic, environmentally friendly cleaning and water-treatment products based on proprietary blended botanical, nontoxic and natural chemical technologies. The Company’s products have applications ranging from water installation maintenance (spas, swimming pools, fountains, decorative ponds) to cleaning (non-toxic household and industrial) and pet care. 3 The Company has a mature, actively marketed product line known as the ecoONE® Spa Treatment system as well as ecoONE® Pool Conditioner and the Pacific Sands All-Purpose Hose Filter. Pacific Sands is also the master distributor for Rain Forest Blue, an EPA Registered chlorine and bromine free, non-irritating, odor free, bacteride/algaecide alternative for the treatment of pool water. Products and Product Lines: At its heart, Pacific Sands, Inc. (Natural Water Technologies) is an environmental products Company. Our core product philosophy revolves around the development, manufacture and sale of industry-unique, nontoxic and/or 'less-toxic' solutions for consumer and commercial use. Our primary focal points in product development revolve around the reduction and/or elimination ofhazards to the user and overall safety for the environment, pets and people with particular emphasis on child-safety. Our ecoONE® and e2-elemental earth(TM) cleaning product lines, developed by board member and former SC Johnson and Son lead research chemist Dr. Jack Hagarty, are specifically designed to reduce chemical exposure to children and pets. These innovative home cleaning products are Earth-friendly while still delivering the same expected efficacy of a typical consumer product. Our cleaning product lines are all chlorine and ammonia free. In addition to our ecoONE®, ONE and e2-elemental earth, environment, health, and kid-friendlyconsumer product lines, we also develop and manufacture custom blended and/or labeled lines for co-brand and OEM distribution and sale. The majority of Pacific Sands' cleaning and water treatment products utilize a proprietary, nontoxic product formula that serves as a base for a broad range of consumer and commercial applications. Citing the versatility of the Company's core formula and referring to it as a 'hinge pin technology,' Wal-Mart's Innovation Network awarded the product the highest "Success Likelihood Score" ever granted in that program's 22 year history. Management believes that the Company's product offerings have a strong competitive edge in the pool and spa marketplace as well as the rapidly expanding environment and health-friendly products mark. Our product lines satisfy the environment and health conscious consumer's primary needs in that they combine a high level of efficacy with earth and health safety considerations. The Company's current product line includes the following offerings: ecoONE® Spa Treatment System: The ecoONE® Spa Treatment System consists of a number of products designed to simplify maintenance and reduce the overall chemical load of consumer hot tub and spas. The system is designed to be used in conjunction with most conventional sanitizers and is particularly effective with the company's newly introduced ONEShock product. In response to customer requests, in fiscal year 2007, the Company added 2 new offerings to its ecoONE® Spa line: JetONE and FilterONE. JetONE is a fast-acting whirlpool and hot tub / spa plumbing cleanser that quickly clears internal plumbing and equipment of buildup of chemical and biofilm deposits. FilterONE is an economical, fast-acting, pool and spa cartridge filter cleanser. These products are unique to the industry as they are the only ones of their kind known that do not cause foaming and leave no harmful chemical residue either in waste water or pool and spa water. The Company also received primary national EPA registration in FY 2007 for its ONEShock product. ONEShock completes the ecoONE Spa Treatment System by providing a safer to use, proven sanitizer / shock combo in convenient to use, single dose dissolving packets. ONEShock delivers powerful water sanitation to spas without the risk and dangers of exposure to powdered or liquid sanitizers. The Company will begin sales of its ONEShock product on a state by state basis in fiscal 2008. 4 EcoONE® Pool Conditioner: ecoONE® Pool Conditioner is a nontoxic additive that reduces pool maintenance by helping to maintain water clarity, pH and alkalinity using natural ingredients. ecoONE® Pool Conditioner is compatible with most conventional sanitizer systems. The Company generally markets the product in conjunction with Rain Forest Blue(TM) Bactericide / Algaecide. EcoONE® Nontoxic Household Cleaning Products: The line includes ecoONE® Multi-Purpose Cleaner, ecoONE® Kitchen and Bath, ecoONE® Spot and Stain Remover, ecoONE® Glass and Window Cleaner, ecoONE® Carpet Shampoo and ecoONE® Baby's Nursery Spray, a specialty product specifically designed to be used on toys and in a nursery and or child's playroom environment without leaving behind any dangerous chemical residue. The products are also sold in various kit configurations for different whole-house solutions. This line is also mirrored in the Company's upcoming 'premium labeled' e2-elemental earth product line. Pacific Sands All-Purpose Hose Filter: The Pacific Sands All-Purpose Hose Filter easily attaches to either end of a garden hose to provide fresh, pure, clean water for outdoor water needs. The filter removes or greatly reduces thousands of common water contaminants and hazards including chlorine, lead, arsenic, mercury, DDT (and other pesticides), hydrogen sulfide (rotten egg smell), VOC’s & organic contaminants, dissolved metals and scale causing minerals. Pacific Sands also acts as a master distributor for Rain Forest Blue Bactericide / Algaecide for Pools. This unique, halogen (chlorine/bromine)-free product is one of the only EPA registered bactericide / algaecide combination products available on the market. In fiscal year 2007, the Company achieved approximately 35% of its sales through OEM spa product sales, 25% through wholesale spa product sales, 19% through direct retail of its entire product line, 19% in pool product sales and 10% in nontoxic household cleaning and gardening products. Industries and Markets: Pool and Spa Products: During fiscal year 2007, the Company realized the majority of its sales in the pool and spa chemical market. According to industry publications, in excess of $10 billion dollars are spent annually in the U.S. alone on pool and spa chemicals and maintenance. There are more than 10 million existing spas in the US and approximately 12% of all American households own a pool. The overall industry has grown at a rate of between 4 and 6% for the last several years and is expected to continue to grow at a similar pace. Nontoxic Cleaning Products: The market demand for cleaning and household products that are safer for theenvironment and health, particularly the health of children is on the rise. Pacific Sands household cleaning products fill an important niche in the overall household cleaning products marketplace and are designed specifically to be a safer cleaning alternative in households with children and pets. Marketing and Sales: The Company markets and sells its product lines directly over the Internet and through pool, spa, hardware, and other retail outlets in the US, Canada and Europe. The products are also sold via Pacific Sands distributors, manufacturers’ representatives and internationally established pool and spa industry distribution networks. Our products are also sold through numerous popularpool and spa websites including www.poolandspa.com, www.waterwarehouse.com 5 Representative Sales Venues: Direct Internet Sales: Despite the rapid expansion of the Company’s customer and dealer base for the ecoONE® pool and spa products, much of the Company’s potential customer base in the U.S. still does not have direct access to 'brick and mortar' retail outlets carrying the products. Consequently, the Company sells direct to consumers via phone sales and internet orders through its numerous websites including www.pacificsands.biz and www.ecoone.biz. Direct sales have not only helped to add to the Company’s customer base but have led to the establishment of numerous dealers and distributors through a combination of customer recommendations and broad internet presence. Additionally, the ability to sell directly adds to the Company's gross profits, facilitating a pricing structure that is very attractive to dealers and distributors. Pool and Spa Retail Stores: Pacific Sands pool and spa products are sold through numerous pool and spa retail stores throughout the U.S., Canada and overseas. These stores are generally smaller, privately held businesses run by pool and spa professionals who are educated in water chemistry and chemical sales. Retail store either buy their ecoONE products directly, through www.ecoONE.biz or through one of our many distribution outlets. Distribution: Pacific Sands ecoONE pool and spa products are now distributed by major US and overseas distributors including SCP Pool Corp, Hawkeye Manufacturing, California Specialty Distributors, CDI, and Baystate Pool Supply among others. California Specialty Distributors also acts as one of the Company's European distribution centers. OEM and Manufacturer Sales: Pacific Sands has OEM and sales / distribution agreements with two major US Spa Manufacturers and two smaller specialty spa manufacturers. Hawkeye Manufacturing, makers of the Hawkeye and Barefoot lines of portable hot tub spas, also acts as a European distributor for the spa product line providing convenient and inexpensive overseas shipping for the Company. A custom version of our ecoONE® spa treatment system is also sold through an OEM private label arrangement with another major US Spa manufacturer. The Company has a standing, recurring order for products which ship approximately every 20 days. This OEM product sales arrangement accounted for a substantial portion of Pacific Sands revenues in 2007. Marketing Strategy: The Company uses a “demand side” marketing strategy that was developed by current management in late 2004 as part of a market saturation plan to establish the ecoONE® spa treatment products as the leader in alternative spa treatment systems. Since the management transition of June of 2004, the careful implementation of this long term strategy has dramatically increased the customer, retail and distribution demand for the products with sales increasing from $61,000 in FY 2004 to nearly $600,000 in fiscal year 2007. The Company also utilizes internet advertising and direct consumer advertising through internet, newspapers and magazines to attract customers. We market to dealers through post card campaigns, internet advertising, advertising in industry trade magazines and cross-branded advertising with our manufacturing partners and through our other products. Industry trade shows also play an important role in the marketing of our pool and spa line to new dealers, distributors and manufacturers. Competition: Pacific Sands is one of many companies that manufacture, market and sell pool, spa, cleaning and filtration products. The Company’s products account for a small percentage of any of those markets. Management believes that through continued aggressive marketing, the Company’s products can compete in these markets as evidenced by the rapid growth of our pool and spa product lines. 6 Pacific Sands formulations were and are developed in-house and use proprietary blends of natural and safely synthesized compounds. Pacific Sands has a research chemist (Dr. Jack Hagarty) on staff, who oversees and conducts new product research and development. ecoONE® is a registered trademark of Pacific Sands, Inc. Manufacturing: Pacific Sands formulates, manufactures and fills its liquid products in the Company's manufacturing and warehousing facility in Racine, WI. The facility is sufficient to meet current and anticipated demand for products for the foreseeable future. The Company utilizes a modular liquid filling line that can be expanded at relatively moderate cost if needed to meet demand. Additional temporary labor is sometimes used to meet spikes in demand. The Company also has preemptive arrangements with regional liquid and powder bottling facilities in the event that demand for our products far exceeds the Company's manufacturing capacity. Since establishing its filling line, the Company has not had any substantial delay in production, resulting in delayed product delivery. The Company uses outside vendors and manufacturers for its filtration products, EPA regulated and promotional materials and has, on occasion experienced delays only as a result of vendor delays. As of June 30, 2007, the Company had 6 full time (two ofwhom are officers of the Company) and 3 part time employees and numerous consultants and sales representatives who are not considered to be employees of the Company. Recent Events: In September of 2007, Pacific Sands welcomedRobert Vineyard as National Sales Manager. Mr. Vineyard brings over 20 years' experience in customer service and customer-focused selling. His 13 years' experience in channel driven distribution sales and marketing positions provides Pacific Sands with additional expertise for gaining and servicing large accounts. In June of 2007, Splash Spas, Ltd, a UK based European master distributor of spas and spa systems, became our first international ecoONE® preferred distributor. Splash Spas has integrated ecoONE products into their web portal, www.splashspas.co.uk, and is actively soliciting UK and European based dealers for ecoONE to extend their efforts as part of a broad channel covering European country markets. In April of 2007, the Company introduced its “CustomerONE” (now called “PartnerONE”) program. PartnerONE qualified hot tub spa manufacturers enjoy simplified logistics, a responsive and agile supply chain, and premier access to Pacific Sands' technical support services for use in consulting with customers on water chemistry issues and needs. PartnerONE Qualified Manufacturer Program benefits include: -Automated revenue and commission tracking via Pacific Sands' Enterprise Management system. -Drop-ship product distribution to dealer network. -Reduced post-sale customer support. -Enhanced initial customer satisfaction with a simple, safe and effective, low-chem startup solution. -Self-renewing revenues In April of 2007, the Company installed and implemented the Everest Advanced Enterprise Management System. Everest Advanced is an award-winning, fully integrated business-management solution that will enable the Company to achieve greater flexibility, control, and accuracy in all key operational areas of its business. Everest completely automates and integrates all key business components including e-commerce, accounting, inventory control, marketing ROI, shipping / receiving and customer resource management. The completed installation representedthe culmination of a year-long technology integration project aimed at enhancing and streamlining the Company's expanding sales initiatives. 7 In March of 2007, the Environmental Protection Agency (EPA) granted the company's 'ONE Shock(TM)' a sanitizer master label registration. The Company did not receive any revenues from the product in fiscal year 2007 as it was in the manufacturing and marketing ramp up process until July of 2007. The company received its first shipment of ONEShock from its EPA regulated partner facility in September of 2007 and has since commenced marketing and sales of that product. In December of 2006, the Company received funding from a group of local investors. The individuals purchased a total of 1,250,000 restricted, rule 144 treasury shares from the Company during December of 2006 for a total investment of $125,000. Additionally, the investors were issued two sets of options to purchase additional restricted shares from the Company. The first options, callable on Feb. 1, 2007, were for 625,000 restricted, rule 144 treasury shares at 10 cents per share. The second set of options, callable June 15, 2007, was for 625,000 restricted, rule 144 treasury shares at 15 cents per share. Of the options issued, 150,000 of the $0.10 per share options were exercised prior to expiration.At June 30, 2007 all unexercised options issued to the investors expired. In August of 2006 the Company welcomed Robert Krug to its full time staff as Marketing Director. Mr. Krug's marketing and communications career spans more than 22 years with 12 of the most recent years at Unilever North America. In August of 2006, Pacific Sands received national trademark registration for its ecoONE® logo. Risk Factors In addition to the other information contained on this Form 10-KSB report, the following risk factors should be considered carefully. An investment in the common stock of the Company involves a high degree of risk. In addition to the other information in this report, the following risk factors should be considered carefully in evaluating the Company and its business. This Report contains forward-looking statements. All forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. Forward-looking statements usually contain the words "estimate," "anticipate," "believe," "plan," "expect," or similar expressions, and are subject to numerous known and unknown risks and uncertainties. In evaluating such statements, prospective investors should review carefully various risks and uncertainties identified in this report, including the matters set below and in the Company's other SEC filings. These risks and uncertainties could cause the Company's actual results to differ materially from those indicated in the forward-looking statements. The Company undertakes no obligation to update or publicly announce revisions to any forward-looking statements to reflect future events or developments. THE COMPANY HAS EXPERIENCED LOSSES FROM OPERATIONS SINCE COMMENCING OPERATIONS: With the exception of the most recent quarter (4th quarter, 2007) and 4th quarter of fiscal year 2006, the Company, since commencing operations, has not been profitable on an annual or quarterly basis. The Company cannot guarantee that recent quarterly profitability will continue on a quarter by quarter basis. The Company may not, in the future, generate sufficient revenues to achieve sustainable profitability. 8 POSSIBLE DIFFICULTY FINANCING PLANNED GROWTH: The company's present plans require an amount of expenditure and working capital. In the future the Company will likely require financing in addition to the cash generated from operations to fund planned growth. If additional resources are unavailable, the Company may be unable to grow according to its present plan. GOING CONCERN: Our independent auditors have added an explanatory paragraph to their audit opinion issued in connection with the financial statements for the year ended June 30, 2007, relating to our ability to continue as a going concern. We cannot assure investors that our business plans will be successful in addressing these issues. If we cannot successfully continue as a going concern, our shareholders may lose their entire investment in our common shares. Our ability to achieve sustained profitability will depend on a number of factors, including, but not limited to the following: - price, volume and fiscal placement of sales. - fluctuating margins, which may be affected by the sales mix between distribution, wholesale and retail sales. - regulatory approvals for sale of products that contain claims or ingredients regulated by the EPA or other federal or state agencies - ability to acquire or develop additional products, technology or companies MANAGEMENT'S ASSUMPTIONS REGARDING THE FUTURE MARKET MAY BE FAULTY: Management assumes there will be a continuing and increased desirability in the retail market for nontoxic, environment and health friendly products for cleaning and water treatment use. Should management's assumptions as to this increased desirability be faulty, the Company may have difficulty achieving its planned growth. THE LOSS OF KEY PERSONNEL COULD ADVERSELY AFFECT THE COMPANY: The Company is run by a small number of key personnel. Should the Company experience a loss of these key people due to their inability or unwillingness to continue in their present positions, the Company's business and financial results could be adversely affected. RISKS RELATING TO OWNERSHIP OF COMMON STOCK. There may not be sufficient liquidity in the market for our securities in order for investors to sell their securities. There is currently only a limited public market for the Company’s common stock, which is listed on the NASDAQ OTCBB Bulletin Board, and there can be no assurance that a trading market will develop further or be maintained in the future. Item 2. Description of Property. The Company leases office space on a month-to-month basisfor their principal executive offices, manufacturing and warehouse facility and owns no property. 9 Item 3. Legal Proceedings. The Company is currently being sued by former CEO, Stanley Paulus for failure to pay a $105,000 note which was based on back salary which was accrued on the books of the Company during his tenure as CEO of the Company.On June 7, 2007, the Company filed a counter-complaint specifying certain allegations against Mr. Paulus. One June 27, 2007, Mr. Paulus filed a motion to dismiss the Company's counter-complaint. On August 12, 2007, the Court denied Mr. Paulus' motion to dismiss, but did order the Company to amend its counter-complaint which the Company did and filed on September 12, 2007.
